  Case 4:21-cv-04085-RAL Document 4 Filed 05/10/21 Page 1 of 6 PageID #: 67




                          UNITED STATES DISTRICT COURT

                            DISTRICT OF SOUTH DAKOTA

                                 SOUTHERN DIVISION


DANIEL JOSE GOMEZ,                                       4:21-CV-04085-KES

                          Petitioner,

             vs.                                        ORDER TO SERVE
                                                       AND TO SHOW CAUSE
ROBERT DOOLEY, ATTORNEY
GENERAL OF THE STATE OF SOUTH
DAKOTA,

                          Respondents.



                                INTRODUCTION

       Petitioner, Daniel Jose Gomez, a former South Dakota inmate, has filed

a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The pending

matter was referred to the magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) and the October 16, 2014, standing order of the Honorable Karen

E. Schreier, United States District Court Judge.

                                        FACTS

      Mr. Gomez seeks to challenge his 2008 escape conviction. Mr. Fischer

filed a state habeas petition, which was denied by the state circuit court on

April 26, 2010. Mr. Gomez was discharged from the South Dakota Department

of Corrections and was restored to the full rights of citizenship on April 4,

2014. Mr. Gomez filed this federal habeas corpus petition on May 7, 2021.
  Case 4:21-cv-04085-RAL Document 4 Filed 05/10/21 Page 2 of 6 PageID #: 68




                                    DISCUSSION

        Rule 4 of the Rules Governing Section 2254 Cases states in pertinent
part:
        The clerk must promptly forward the petition to a judge under the
        court’s assignment procedure, and the judge must promptly
        examine it. If it plainly appears from the petition and any attached
        exhibits that the petitioner is not entitled to relief in the district
        court, the judge must dismiss the petition and direct the clerk to
        notify the petitioner. If the petition is not dismissed, the judge
        must order the respondent to file an answer, motion or other
        response within a fixed time, or to take other action the judge may
        order . . .

        This court’s preliminary review, required by Rule 4, reveals that

Mr. Gomez’s pending § 2254 petition may be barred by the statute of

limitations.

        Petitions for habeas relief in federal court collaterally attacking state

court convictions are governed by the Antiterrorism and Effective Death Penalty

Act (AEDPA). AEDPA contains a one-year statute of limitations. Specifically,

28 U.S.C. § 2244(d) provides in relevant part:

        (d)    (1) A 1-year period of limitation shall apply to an application
               for writ of habeas corpus by a person in custody pursuant to
               the judgment of a State court. The limitation period shall run
               from the latest of:

                     (A) the date on which the judgment became final by
                     the conclusion of direct review or the expiration of the
                     time for seeking such review;

                     (B) the date on which the impediment to filing an
                     application created by State action in violation the
                     Constitution or laws of the United States is removed, if
                     the applicant was prevented from filing by such State
                     action;

                     (C) the date on which the constitutional right asserted
                     was initially recognized by the Supreme Court, if the
                                              2
  Case 4:21-cv-04085-RAL Document 4 Filed 05/10/21 Page 3 of 6 PageID #: 69




                   right has been newly recognized by the Supreme Court
                   and made retroactively applicable to cases on
                   collateral review;

                   (D) the date on which the factual predicate of the claim
                   or claims presented could have been discovered
                   through the exercise of due diligence.

             (2) The time during which a properly filed application for
             State post-conviction or other collateral review with respect to
             the pertinent judgment or claim is pending shall not be
             counted toward any period of limitation under this
             subsection.

See 28 U.S.C. § 2244(d)(1) and (2).

      A judgment or state conviction is final, for purposes of commencing the

statute of limitation period, at “(1) either the conclusion of all direct criminal

appeals in the state system, followed by either the completion or denial of

certiorari proceedings before the United States Supreme Court; or (2) if

certiorari was not sought, then by the conclusion of all direct criminal appeals

in the state system followed by the expiration of the time allotted for filing a

petition for the writ.” Smith v. Bowersox, 159 F.3d 345, 348 (8th Cir. 1998).

The time allotted for filing a petition for writ of certiorari with the Supreme

Court is ninety days. Jihad v. Hvass, 267 F.3d 803, 804 (8th Cir. 2001).

      The limitations period for § 2254 petitions is subject to statutory tolling.

See 28 U.S.C. § 2244(d)(2). This one-year statute of limitation period is tolled,

or does not include, the time during which a properly filed application for state

post-conviction relief or other collateral review is pending in state court.

Faulks v. Weber, 459 F.3d 871, 873 (8th Cir. 2006); 28 U.S.C. § 2244(d)(2).

The phrase “post-conviction or other collateral review” in § 2254’s tolling

                                             3
  Case 4:21-cv-04085-RAL Document 4 Filed 05/10/21 Page 4 of 6 PageID #: 70




provision encompasses the “diverse terminology that different States employ to

represent the different forms of collateral review that are available after a

conviction.” Duncan v. Walker, 533 U.S. 167, 177 (2001). Thus, § 2254’s

tolling provision “applies to all types of state collateral review available after a

conviction.” Id.

      State collateral or post-conviction proceedings “are ‘pending’ for the

period between the trial court’s denial of the [post-conviction relief] and the

timely filing of an appeal from it.” Maghee v. Ault, 410 F.3d 473, 475 (8th Cir.

2005) (citing Peterson v. Gammon, 200 F.3d 1202, 1203 (8th Cir. 2000)); see

also Johnson v. Kemna, 451 F.3d 938, 939 (8th Cir. 2006) (an application for

state post-conviction review is pending until a mandate is issued).

      However, state proceedings are not pending for the ninety-day period

“following the final denial of state post-conviction relief, the period during

which an unsuccessful state court petitioner may seek a writ of certiorari from

the United States Supreme Court.” Jihad, 267 F.3d at 805. Additionally,

“[s]tate proceedings are not pending during the time between the end of direct

review and the date an application for state [post-conviction relief] is filed.”

Maghee, 410 F.3d at 475 (citing Painter v. Iowa, 247 F.3d 1255, 1256 (8th Cir.

2001)). In short, the one-year statute of limitations begins to run after the

state conviction is final, is tolled while state habeas proceedings are pending,

and then begins running again when state habeas proceedings become final.

Curtiss v. Mount Pleasant Corr. Facility, 338 F.3d 851, 853 (8th Cir. 2003).




                                             4
  Case 4:21-cv-04085-RAL Document 4 Filed 05/10/21 Page 5 of 6 PageID #: 71




      The court notes the one-year AEDPA statute of limitations is not a

jurisdictional bar. Baker v. Norris, 321 F.3d 769, 771 (8th Cir. 2003). The

time limit is subject to equitable tolling when “extraordinary circumstances”

beyond a prisoner’s control make it impossible to file a petition on time. Id. A

petitioner seeking equitable tolling must show (1) that he has been pursuing

his rights diligently, and (2) that some extraordinary circumstance stood in his

way. Holland v. Florida, 560 U.S. 631, 649 (2010); Pace v. DiGuglielmo, 544

U.S. 408, 418 (2005). The decision whether to equitably toll AEDPA’s

limitations period is a fact-intensive inquiry based upon the totality of the

circumstances. Holland, 560 U.S. at 649-50. Equitable tolling represents “an

exceedingly narrow window of relief.” Shoemate v. Norris, 390 F.3d 595, 597

(8th Cir. 2004) (quoting Jihad, 267 F.3d at 805).

      The court may raise the statute of limitations issue sua sponte. Day v.

McDonough, 547 U.S. 198, 209 (2006). The court must, before acting on its

own initiative to dismiss the federal petition based on the AEDPA statute of

limitations, “accord the parties fair notice and opportunity to present their

positions.” Day, 547 U.S. at 210. Further, the court must “assure itself that

the Petitioner is not significantly prejudiced by the delayed focus on the

limitation issue, and determine whether the interests of justice would be better

served by addressing the merits or dismissing the petition as time barred.” Id.

      Accordingly, the court will order the parties to show cause why

Mr. Gomez’s federal petition should not be dismissed as untimely. Both parties

are asked to provide a complete picture to the court of the proceedings in state

                                            5
  Case 4:21-cv-04085-RAL Document 4 Filed 05/10/21 Page 6 of 6 PageID #: 72




court which occurred prior to Mr. Gomez filing his current petition with this

court, including the dates on which pertinent actions took place.

                           CONCLUSION and ORDER

      With the above general principles in mind, and having preliminarily

reviewed Mr. Gomez’s § 2254 petition, IT IS ORDERED:

      (1) The Clerk of Court is directed to serve upon the Attorney General of

         the State of South Dakota, copies of Mr. Gomez’s petition (Docket 1)

         and this Order;

      (2) On or before June 10, 2021, the parties shall file briefs,

         documentation, and/or other appropriate authority showing cause

         why Mr. Gomez’s federal habeas petition, filed May 7, 2021, should

         not be dismissed with prejudice as untimely.

      (3) Mr. Gomez’s motion to proceed in forma pauperis (Docket 2) is

         granted and Mr. Gomez shall pay the $5.00 filing fee by June 10,

         2021.

      Mr. Gomez is notified that failure to respond to the above order to

show cause may result in dismissal of his petition in this court.

      DATED this 10th day of May, 2021.

                                            BY THE COURT:



                                            VERONICA L. DUFFY
                                            United States Magistrate Judge




                                            6
